Order, Supreme Court, New York County (Carol Arber, J.), entered June 11, 1997, which, to the extent appealed from as limited by appellant’s brief, denied defendant’s cross-motion for summary judgment dismissing plaintiff's cause of action sounding in conversion, unanimously affirmed, with costs.
Although plaintiff may not hold defendant liable as a primary tortfeasor for conversion of the subject cooperative corporation shares since defendant never possessed the shares themselves but rather the proceeds from their sale and moreover possessed such proceeds pursuant to escrow provisions contained in a court order, plaintiff nonetheless presents a viable claim that defendant knowingly aided in the conversion of the shares by their original owner (cf., Lenczycki v Shearson Lehman Hutton, 238 AD2d 248, lv dismissed in part and denied in part 91 NY2d 918). We note in this connection that this Court has already affirmed a finding that there are triable issues as to whether the original owner is liable for conversion of the shares (see, Weisman, Celler, Spett & Modlin v Fein, 225 AD2d 508). Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.